Exhibit 10.2


FIRST AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT
OF
MENACHE ADELMAN, LLC
 
THIS FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF MENACHE ADELMAN,
LLC (this “Amendment”) is made and entered into to be effective as of the 20th
day of October, 2010 (“Effective Date”), by and among MENACHE ADELMAN, LLC, a
Delaware limited liability company (the “Company”), ADELMAN ENTERPRISES, INC., a
Delaware corporation (“AE”) and MENACHE, LLC, a Delaware limited liability
company (“Menache”), with reference to the following facts:


BACKGROUND INFORMATION


WHEREAS, AE and Menache are parties to that Limited Liability Company Agreement
of Menache Adelman, LLC dated to be effective as of April 30, 2010  (the
“Operating Agreement”) (capitalized terms not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Operating Agreement),
that sets forth certain of the terms and provisions pursuant to which: (i) the
Company and it’s business are managed and operated, and (ii) contributions to
and distributions by and from the Company are effected; and


WHEREAS, the Company, AE and Menache desire to amend the Operating Agreement in
accordance with the terms hereof to correct certain typographical errors and to
extend the date by which the Initial Funding must be contributed to the Company
by AE in order to avoid the consequences described in Section 2.2.3.1 of the
Operating Agreement; and
 
WHEREAS, pursuant to Section 14.1 of the Operating Agreement, the amendment to
the Operating Agreement set forth herein can be effected by the written action
of the Members of the Company.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
and covenants set forth herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.  Name of Operating Agreement.  It has come to the attention of the parties
that the title of the Operating Agreement above the opening paragraph thereof
was incorrectly stated as “Operating Agreement for Adelman Enterprises, LLC –
Manager Managed”.  Accordingly, the title of the Operating Agreement is hereby
deleted in its entirety, and the following new title is inserted in lieu
thereof:
 
 
1

--------------------------------------------------------------------------------

 
  
“OPERATING AGREEMENT FOR MENACHE ADELMAN, LLC
MANAGER MANAGED”


2.          State of Formation of Menache.   It has come to the attention of the
parties that the State of formation of Menache referenced in the opening
paragraph of the Operating Agreement was incorrectly stated as being
California.  Accordingly, the first reference to Menache, LLC in the opening
paragraph of the Operating Agreement is hereby deleted in its entirety, and the
following new reference is inserted in lieu thereof:


“Menache, LLC, a Delaware limited liability company”
 
3.           Extension of Time.  The time by which the Initial Funding must be
contributed by AE to the Company in order to avoid the consequences set forth in
Section 2.2.3.1 of the Operating Agreement is hereby extended from October 24,
2010 until November 24, 2010.
 
4.           Effective Date of Amendment.  The amendments to the Operating
Agreement described in Sections 1 and 2 of this Amendment shall be effective as
of April 30, 2010.  The amendment to the Operating Agreement described in
Section 3 of this Amendment shall be effective as of the Effective Date.
 
5.           Approval of Members.  All of the Members (as such term is defined
in the Operating Agreement) of the Company, hereby consent to and approve the
amendments to the Operating Agreement set forth in Sections 1, 2 and 3 hereof,
and hereby authorize and direct the Company to execute this Amendment and
deliver this Amendment on behalf of the Company.
 
6.          Operating Agreement in Full Force and Effect.  Except as expressly
amended hereby, the Operating Agreement and the terms and provisions thereof
shall remain in full force and effect.   Unless specifically provided to the
contrary, or the context requires otherwise, all references herein to the
Operating Agreement shall mean the Operating Agreement, as amended hereby.
 
7.           Electronic or Facsimile Transmission.  In order to facilitate
execution of this Amendment, the parties agree that this Amendment may be
executed and electronically mailed or sent by facsimile to the other party and
the executed facsimile or electronic copy shall be binding and enforceable as an
original.
 
8.          Counterparts.  This Amendment may be executed in counterparts, each
of which, when executed, shall be deemed an original instrument, but all of
which taken together shall constitute one and the same agreement.
 
2

--------------------------------------------------------------------------------

 
 
[Signatures Appear on the Next Page]
 
 
3

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be signed,
sealed and delivered as of the Effective Date.


COMPANY:
 
MEMBERS:
     
MENACHE ADELMAN, LLC
 
ADELMAN ENTERPRISES, INC.
     
By:
/s/ Charles Adelman
 
By:
/s/ Charles Adelman
 
Charles Adelman, Manager
   
Charles Adelman, President
               
MENACHE, LLC
By:
/s/ Alberto Menache
       
Alberto Menache, Manager
                     
By:
/s/ Alberto Menache
       
Alberto Menache, Manager



 
4

--------------------------------------------------------------------------------

 